DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed January 15, 2021 has been entered.
Response to Amendment
Claims 17 and 18 were canceled. Claims 16 and 19 were amended. Claims 16 and 19-30 remain pending in the application and are provided to be examined upon their merits. 
Due to the Applicant’s amendments to claim 16, the rejections under 35 U.S.C. 101 as previously set forth in the Non-Final Correspondence mailed September 15, 2020 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 16, 19-20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0209762 A1 of Metaireau; Patrick et al., (hereinafter "METAIREAU") in view of U.S. Patent Application Publication No. US 2014/0344326 A1 of Kamath; Sandeep et al., (hereinafter "KAMATH"). 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 16 is an independent claim. The combined disclosures and teachings of METAIREAU and KAMATH taken together render obvious the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, a system for facilitating real-time transactions of data representing monetary value between clients in a computer network, the system comprising: Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039] and e.g. "[t]ransfer: Transfer in real time between [] accounts" pars. [0381]-[0382] and "transactions" Abstract, pars. [0001], [0004], [0006], [0008]-[0009], [0015]-[0016], [0019], [0022]-[0023], [0026], [0029]-[0031], [0033]-[0036], [0038]-[0049], [0082], [0087], [0119], [0124]-[0126], [0137]-[0139], [0141], [0147], [0156], [0215], [0225], [0232], [0270], [0274], [0280], [0384], [0404], [0518], [0540], [0542], [0548], [0628]-[0629], [0631]-[0632], [0635]-[0636], [0641]-[0642], [0685], [0726], [0791], [0815], [0822], [0825], [0831], [0834]-[0839], [0841], [0861], [0891]-[0896], [0913]-[0917], Claims 66, 73, 77, 82, 92-94, 97, 101, 104-107 and e.g. "accounting data for a plurality of transactions" pars. [0047]-[0048] or "accounting data" pars. [0009], [0049], [0078] and e.g. "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010] or "the transaction instruction message to a third party server to effect transfer of monetary value between an account associated with the first user and an account associated with the second user" par. [0012] and e.g "transfer of monetary value" Abstract, pars. [0008], [0010], [0012], [0039], [0047], [0049] and "between a first user in a first telecommunications network and a second user" Abstract, pars. [0008], [0015], [0039], [0046], [0048] and e.g. "first and second telecommunications networks" Abstract, pars. [0008], [0010], [0015], [0039], [0046]-[0048], [0151] or "a plurality of telecommunications networks" Abstract, pars. [0008], [0039], [0046], [0156]) 
• 16 ¶ 2 • at least one first client; and Reference (METAIREAU: discloses "a first user in a first telecommunications network" Abstract, pars. [0008], [0015], [0039], [0046], [0048]) 
• 16 ¶ 3 • a transaction server computer system, the system Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049] and "a system for processing a transaction" par. [0039]) 
• 16 ¶ 4 • the first client being associated with a set of data representing a balance of monetary value, Reference (METAIREAU: discloses e.g. "credit sufficient" Abstract, pars. [0008], [0039], [0046], [0153] or "eNIC: e-Money system which holds the balance from which the value is transferred" par. [0348] or "e-Money system where the subscriber balance is attached" par. [0346] or "an account holding a representation of monetary value which can be charged typically electronically (for example using a linked payment instrument e.g. credit card), and, once charged with a certain value, can be used to make e-payments which are deducted from the account balance" par. [0032] or "account balance" par. [0085]) 
• 16 ¶ 5 • the set of data being stored in the transaction server computer system, Reference (METAIREAU: discloses e.g. "credit sufficient" Abstract, pars. [0008], [0039], [0046], [0153] or "eNIC: e-Money system which holds the balance from which the value is transferred" par. [0348] or "e-Money system where the subscriber balance is attached" par. [0346] or "an account holding a representation of monetary value which can be charged typically electronically (for example using a linked payment instrument e.g. credit card), and, once charged with a certain value, can be used to make e-payments which are deducted from the account balance" par. [0032] or "account balance" par. [0085] and e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database" par. [0629] and "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 16 ¶ 6 • wherein the transaction server computer system is configured for receiving requests for transactions of data representing an amount of monetary value, via the computer network, from a plurality of second clients for real-time updates of the first client's set of data, and Reference (METAIREAU: discloses e.g. "[p]ayments to/from network subscribers may be implemented using any suitable payment instruments/mechanisms, which may vary from network to network[; f]or example, payments may be collected and credited via a monthly billing system" par. [0085]) 
• 16 ¶ 7 • wherein the transaction server computer system includes a processor and a memory having stored thereon executable instructions that when executed by the processor configure the transaction server computer system to perform at least the following Reference (METAIREAU: discloses "the various means for performing tasks or activities are preferably provided at least partly by a suitably programmed computing device, typically comprising at least a processor and associated memory configured to perform the tasks or activities" par. [0052] and "a computer program or computer program product comprising software code adapted, when executed on a data processing apparatus, to perform any method as set out" par. [0053] or "a computer program and a computer program product for carrying out any of the methods described herein and/or for embodying any of the apparatus features described herein, and a computer readable medium having stored thereon a program for carrying out any of the methods described herein and/or for embodying any of the apparatus features described" par. [0054]) 
• 16 ¶ 8 • store the first client's set of data in a data structure, wherein the data structure comprises at least a first subset of the first client's set of data and a second subset of the first client's set of data, each subset of data defining a sub-balance representing an amount of monetary value; Reference (METAIREAU: discloses e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039]) 
• 16 ¶ 9 • reserve each of the first and second subsets of data for a respective first and second one of the requests upon receipt of the requests; Reference (METAIREAU: discloses "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085] and e.g. "receiving a transaction request" pars. [0008], [0016], [0029], [0036], [0038]-[0041], [0044]-[0045], Claims 66, 82, 92, 104-107) 
• 16 ¶ 10 • update the first subset of data in accordance with the first request, and Reference (METAIREAU: discloses e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and e.g. "debited later once a defined stage of the transaction has been reached, preferably, once the recipient credit value has been successfully credited to the recipient" par. [0018] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) 
• 16 ¶ 11 • simultaneously update the second subset of data in accordance with the second request, Reference (METAIREAU: discloses e.g. "if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process (alternatively, aggregation may be performed at the accounting server)[; t]he term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "an accounting server configured to receive, from a transaction processing hub system, transaction or accounting data relating to credit transfer transactions processed by the hub system between telecommunications networks connected to the hub system, and to effect transfer of monetary value between accounts associated with one or more of the telecommunications networks and an account associated with the transaction processing hub system based on the received transaction or accounting data, preferably on an aggregate basis" par. [0049] or and e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and e.g. "debited later once a defined stage of the transaction has been reached, preferably, once the recipient credit value has been successfully credited to the recipient" par. [0018] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) 
• 16 ¶ 12 • wherein the transaction server computer system comprises: (METAIREAU discloses or teaches and/or suggests this limitation as noted above in this claim 16.) Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 16 ¶ 13 • a first processing unit for processing receipt of the requests for transactions; and Reference (METAIREAU: discloses e.g. "means for receiving a transaction request" pars. [0039]-[0040], [0044]-[0045]) 
• 16 ¶ 14 • a second processing unit for reserving each of the first and second subsets of data for the respective first and second ones of the requests upon receipt of the requests, and for updating the first subset of data in accordance with the first request, and for simultaneously updating the second subset of data in accordance with the second request; Reference (METAIREAU: discloses e.g. "means for reserving credit for the transaction" par. [0039] and "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085] and e.g. "receiving a transaction request" pars. [0008], [0016], [0029], [0036], [0038]-[0041], [0044]-[0045], Claims 66, 82, 92, 104-107 and e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and e.g. "debited later once a defined stage of the transaction has been reached, preferably, once the recipient credit value has been successfully credited to the recipient" par. [0018] and e.g. "if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process (alternatively, aggregation may be performed at the accounting server)[; t]he term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "an accounting server configured to receive, from a transaction processing hub system, transaction or accounting data relating to credit transfer transactions processed by the hub system between telecommunications networks connected to the hub system, and to effect transfer of monetary value between accounts associated with one or more of the telecommunications networks and an account associated with the transaction processing hub system based on the received transaction or accounting data, preferably on an aggregate basis" par. [0049] or) 
• 16 ¶ 15 • wherein the first processing unit is further configured to instruct the second processing unit to store the first client's set of data in the data structure, reserve each of the first and second subsets of data for the respective first and second ones of the requests upon receipt of the requests, and to update the first subset of data in accordance with the first request, and to simultaneously update the second subset of data in accordance with the second request, and Reference (METAIREAU: discloses e.g. "means for receiving a transaction request" pars. [0039]-[0040], [0044]-[0045] and e.g. "means for determining a credit value for the transaction; means for verifying that the first user has access to credit sufficient to effect the transfer; means for reserving credit for the transaction associated with the first user in the first telecommunications network; means for generating a transaction instruction message to instruct transfer of credit to the second user, the transaction instruction message including the determined value for the transaction; means for forwarding the transaction instruction message to a trusted third party intermediary server which interfaces to a plurality of telecommunications networks to arrange transactions between the telecommunications networks; means for receiving from the intermediary server a confirmation message confirming delivery of the credit to the second user; means for debiting the reserved credit from an account associated with the first user in the first telecommunications network; means for generating an accounting packet associated with at least one transaction; and means for forwarding to an accounting server associated with the intermediary server the accounting packet or an aggregated accounting packet for a plurality of transactions to effect transfer of monetary value between an account associated with the first telecommunications network and an account" par. [0039] and e.g. "means for reserving credit for the transaction" par. [0039] and e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database" par. [0629] and "a first user in a first telecommunications network" Abstract, pars. [0008], [0015], [0039], [0046], [0048] and e.g. "credit sufficient" Abstract, pars. [0008], [0039], [0046], [0153] or "eNIC: e-Money system which holds the balance from which the value is transferred" par. [0348] or "e-Money system where the subscriber balance is attached" par. [0346] or "an account holding a representation of monetary value which can be charged typically electronically (for example using a linked payment instrument e.g. credit card), and, once charged with a certain value, can be used to make e-payments which are deducted from the account balance" par. [0032] or "account balance" par. [0085] and e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039] and "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085] and e.g. "receiving a transaction request" pars. [0008], [0016], [0029], [0036], [0038]-[0041], [0044]-[0045], Claims 66, 82, 92, 104-107 and e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and e.g. "debited later once a defined stage of the transaction has been reached, preferably, once the recipient credit value has been successfully credited to the recipient" par. [0018] and e.g. "if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process (alternatively, aggregation may be performed at the accounting server)[; t]he term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "an accounting server configured to receive, from a transaction processing hub system, transaction or accounting data relating to credit transfer transactions processed by the hub system between telecommunications networks connected to the hub system, and to effect transfer of monetary value between accounts associated with one or more of the telecommunications networks and an account associated with the transaction processing hub system based on the received transaction or accounting data, preferably on an aggregate basis" par. [0049] or) 
• 16 ¶ 16 • wherein the second processing unit is a parallel processing unit comprising multiple cores in a single CPU or multiple CPUs. Reference (METAIREAU: doesn't expressly and explicitly recite is a parallel processing unit comprising...CPU or multiple CPUs. --- however KAMATH: clearly discloses, teaches, and/or suggests the feature -- e.g. "the computing device 100 may comprise a parallel processor with one or more cores[;] the computing device 100 is a shared memory parallel device, with multiple processors and/or multiple processor cores, accessing all available memory as a single global address space[;] the computing device 100 is a distributed memory parallel device with multiple processors each accessing local memory only[;] the computing device 100 has both some memory which is shared and some memory which can only be accessed by particular processors or subsets of processors[;] the computing device 100, such as a multi-core microprocessor, combines two or more independent processors into a single package, often a single integrated circuit (IC)" par. [0094]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "a parallel processing unit" and [2] "multiple cores in a single CPU or multiple CPUs" which are disclosed by KAMATH: the teachings and/or suggestions within the disclosure of METAIREAU thus far relied upon does not mention within its descriptions the reciting explicitly and expressly of [1] "a parallel processing unit" and [2] "multiple cores in a single CPU or multiple CPUs" as required by the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of KAMATH which sufficiently teaches the features appurtenant to the claimed invention as annotated above with citation(s) to exemplary disclosures within KAMATH that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of METAIREAU by adding or substituting the features [1] "a parallel processing unit" and [2] "multiple cores in a single CPU or multiple CPUs" as taught and/or suggested by KAMATH, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of METAIREAU with these above-described teachings of [1] "a parallel processing unit" and [2] "multiple cores in a single CPU or multiple CPUs" sufficiently taught, suggested, and/or disclosed in KAMATH because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provide increased levels of parallel processing or multi-tasking by incorporating multiple hardware and software engines to process packets and to support various applications". (KAMATH: par. [0002]). 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 19 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, the combined disclosures and teachings of METAIREAU and KAMATH taken together render obvious the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the system according to claim 16, (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 19 ¶ 2 • wherein each of the subsets of data is processed at a dedicated one of the CPUs or CPU cores of the parallel processing unit, so that each subset of data is processed by one of the CPUs or CPU cores different from any other one of the CPUs or CPU cores. Reference (METAIREAU: doesn't expressly and explicitly recite at a dedicated one of the CPUs or CPU cores...CPUs or CPU cores. --- however KAMATH: clearly discloses, teaches, and/or suggests the feature -- e.g. "the processors provide functionality for execution of multiple instructions simultaneously on multiple pieces of data (MIMD)" par. [0095] or "[a] core may have or use memory that is allocated or assigned for use to that core[; t]he memory may be considered private or local memory of that core and only accessible by that core" par. [0202] or "[w]ith a separate address space, a core can perform work on information and data in the core's own address space without worrying about conflicts with other cores" par. [0202]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "a dedicated one of the CPUs or CPU cores" and [2] "one of the CPUs or CPU cores different from any other one of the CPUs or CPU cores" which are disclosed by KAMATH: the teachings and/or suggestions within the disclosure of METAIREAU thus far relied upon omits to mention within its explanations an explicit and express recitation of [1] "a dedicated one of the CPUs or CPU cores" and [2] "one of the CPUs or CPU cores different from any other one of the CPUs or CPU cores" as recited in the claim being considered. However, herein relied upon are portions of the disclosure of KAMATH which sufficiently teaches the features applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within KAMATH that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of METAIREAU by adding or substituting the features [1] "a dedicated one of the CPUs or CPU cores" and [2] "one of the CPUs or CPU cores different from any other one of the CPUs or CPU cores" as taught and/or suggested by KAMATH, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of METAIREAU with these previously described teachings of [1] "a dedicated one of the CPUs or CPU cores" and [2] "one of the CPUs or CPU cores different from any other one of the CPUs or CPU cores" sufficiently taught, suggested, and/or disclosed in KAMATH because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of to "provide increased levels of parallel processing or multi-tasking by incorporating multiple hardware and software engines to process packets and to support various applications". (KAMATH: par. [0002]). 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 20 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 20 ¶ 2 • wherein the transaction server computer system is configured to (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 20.) Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 20 ¶ 3 • determine, upon receipt of a third one of the requests, if the first and second subsets of data are reserved, and Reference (METAIREAU: discloses "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "receiving a transaction request" pars. [0008], [0016], [0029], [0036], [0038]-[0041], [0044]-[0045], Claims 66, 82, 92, 104-107 and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) 
• 20 ¶ 4 • in the affirmative, perform an update of the set of data according to a predefined auxiliary updating scheme. Reference (METAIREAU: discloses e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and "plurality of transactions preferably comprise transactions relating to a specified time period, for example a day[; i]n this way, transactions can be processed efficiently, with financial settlement between operators occurring only periodically" par. [0030] or "updated by the operator periodically" par. [0127] or "the plurality of transactions comprise transactions relating to a specified time period" Claim 94) 
    
        
            
                                
            
        
    

Claim 23, EXAMINER's Analysis: Claim 23 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 23 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 23 as follows and as explained below.
Regarding and as per CLAIM 23, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 23 ¶ 2 • wherein the transaction server computer system is configured to change the number of subsets of data based on an evaluation of the number of received requests within a specified period of time. Reference (METAIREAU: discloses "plurality of transactions preferably comprise transactions relating to a specified time period, for example a day[; i]n this way, transactions can be processed efficiently, with financial settlement between operators occurring only periodically" par. [0030] or "updated by the operator periodically" par. [0127] or "the plurality of transactions comprise transactions relating to a specified time period" Claim 94) 
    
        
            
                                
            
        
    

Claim 24, EXAMINER's Analysis: Claim 24 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 24 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 24 as follows and as explained below.
Regarding and as per CLAIM 24, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 24 ¶ 2 • wherein the transaction server computer system is configured to: See Prior Comment(s) at Claim 16 Par. 7; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 24.) Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 24 ¶ 3 • determine the sub-balances of each of the plurality of subsets of data at predetermined intervals Reference (METAIREAU: discloses e.g. "aggregating transaction information from a plurality of transactions involving the network to determine aggregate transaction information relating to the network" pars. [0029], [0041], Claims 92, 107 or " if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process [] The term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010] and "plurality of transactions preferably comprise transactions relating to a specified time period, for example a day[; i]n this way, transactions can be processed efficiently, with financial settlement between operators occurring only periodically" par. [0030] or "updated by the operator periodically" par. [0127] or "the plurality of transactions comprise transactions relating to a specified time period" Claim 94) 
• 24 ¶ 4 • generate and populate a prioritized list of the subsets of data, wherein the prioritized list ranks the subsets or groups of the subsets according to their associated sub-balances; Reference (METAIREAU: discloses e.g. "[s]ome example screen shots of the tracking GUI are shown in FIGS. 15 and 16" par. [0630] or "[s]ome example screen shots of the Repair GUI are shown in FIGS. 17 to 19" par. [0640] or "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database[; a] column indicates the request type (Remittance or Recharge)[; a] status column represents the request type state life cycle[; a] direction column specifies the direction of the request[; t]he origin and destination systems are included to trace the operation (for instance, the request can stop at HomeSend level--in this case the HomeSend is the destination)[; p]referably, [] the initial and final transferred amounts are displayed in their respective currency[; a] refresh button will allow reloading the transaction list" par. [0629]) 
• 24 ¶ 5 • select one of the subsets or groups of subsets in the prioritized list for each one of the requests on the basis of the prioritized list; Reference (METAIREAU: discloses e.g. "[c]onfirm the successful transactions ([] by receiving Operator after verification on his eMoney- or IN-system)" par. [0636] and e.g. "[a] refresh button will allow reloading the transaction list" par. [0638]) 
• 24 ¶ 6 • assign each of the requests to the selected subset or groups of subsets; and Reference (METAIREAU: discloses e.g. "[c]onfirm the successful transactions ([] by receiving Operator after verification on his eMoney- or IN-system)" par. [0636] and e.g. "[p]ayments to/from network subscribers may be implemented using any suitable payment instruments/mechanisms, which may vary from network to network[; f]or example, payments may be collected and credited via a monthly billing system" par. [0085]) 
• 24 ¶ 7 • subsequently update at least one of the subsets of data of the selected subset or groups of subsets in accordance with each one of the requests. Reference (METAIREAU: discloses e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and e.g. "[c]onfirm the successful transactions ([] by receiving Operator after verification on his eMoney- or IN-system)" par. [0636] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) 
    
        
            
                                
            
        
    

Claim 25, EXAMINER's Analysis: Claim 25 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 25 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 25 as follows and as explained below.
Regarding and as per CLAIM 25, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 25 ¶ 2 • wherein the transaction server computer system comprises a plurality of individual data storage units, and wherein each subset of data is stored in an individual data storage unit. Reference (METAIREAU: discloses e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database" par. [0629] and e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database[; a] column indicates the request type (Remittance or Recharge)[; a] status column represents the request type state life cycle[; a] direction column specifies the direction of the request[; t]he origin and destination systems are included to trace the operation (for instance, the request can stop at HomeSend level--in this case the HomeSend is the destination)[; p]referably, [] the initial and final transferred amounts are displayed in their respective currency" par. [0629] or "database" pars. [0028], [0042], [0073], [0125], [0127]-[0128], [0143], [0145]-[0146], [0328], [0532], [0629], [0822], [0904], Claim 81) 
    
        
            
                                
            
        
    

Claim 26, EXAMINER's Analysis: Claim 26 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 26 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 26 as follows and as explained below.
Regarding and as per CLAIM 26, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 26 ¶ 2 • wherein the transaction server computer system comprises a plurality of server computers, and wherein all data associated with the first client is stored in a single server computer. Reference (METAIREAU: discloses e.g. "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042]) 
    
        
            
                                
            
        
    

Claim 27, EXAMINER's Analysis: Claim 27 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 27 is a dependent claim that directly depends upon parent claim 26, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 26 and 16, METAIREAU discloses the claimed subject matter of claim 27 as follows and as explained below.
Regarding and as per CLAIM 27, the system according to claim 26, (METAIREAU discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 26 and 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 27 ¶ 2 • wherein a single server computer stores data associated with the first client only. Reference (METAIREAU: discloses e.g. "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] and e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database" par. [0629] and e.g. "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] and "a first user in a first telecommunications network" Abstract, pars. [0008], [0015], [0039], [0046], [0048]) 
    
        
            
                                
            
        
    

Claim 28, EXAMINER's Analysis: Claim 28 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 28 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 28 as follows and as explained below.
Regarding and as per CLAIM 28, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 28 ¶ 2 • wherein subsets of data associated with the first client are stored on at least two server computers, and Reference (METAIREAU: discloses e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039] and e.g. "credit sufficient" Abstract, pars. [0008], [0039], [0046], [0153] or "eNIC: e-Money system which holds the balance from which the value is transferred" par. [0348] or "e-Money system where the subscriber balance is attached" par. [0346] or "an account holding a representation of monetary value which can be charged typically electronically (for example using a linked payment instrument e.g. credit card), and, once charged with a certain value, can be used to make e-payments which are deducted from the account balance" par. [0032] or "account balance" par. [0085] and "a first user in a first telecommunications network" Abstract, pars. [0008], [0015], [0039], [0046], [0048] and e.g. "[a]ll transactions will be stored for 10 years[; t]his includes at least: Transaction Id, Date, Operation type (voucher recharge, electronic recharge, transfer), State, Origin currency, Destination currency, Exchange rate, Value, Issuer MSISDN (if applicable), Recipient MSISDN, vNIC or eNIC Tax, vNIC or eNIC VAT, sNIC Tax, sNIC VAT[; t]ransaction dates are displayed in WCC client's local time, but stored in GMT in the database" par. [0629] and e.g. "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042]) 
• 28 ¶ 3 • wherein no set of sub-requests is processed on more than one server computer. Reference (METAIREAU: discloses e.g. "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042]) 
    
        
            
                                
            
        
    

Claim 29, EXAMINER's Analysis: Claim 29 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 29 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 29 as follows and as explained below.
Regarding and as per CLAIM 29, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 29 ¶ 2 • wherein the transaction server computer system is configured to determine the sub-balances of all subsets of data at predefined intervals in time. Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049] and e.g. "aggregating transaction information from a plurality of transactions involving the network to determine aggregate transaction information relating to the network" pars. [0029], [0041], Claims 92, 107 or " if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process [] The term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010] and "plurality of transactions preferably comprise transactions relating to a specified time period, for example a day[; i]n this way, transactions can be processed efficiently, with financial settlement between operators occurring only periodically" par. [0030] or "updated by the operator periodically" par. [0127] or "the plurality of transactions comprise transactions relating to a specified time period" Claim 94 and "plurality of transactions preferably comprise transactions relating to a specified time period, for example a day[; i]n this way, transactions can be processed efficiently, with financial settlement between operators occurring only periodically" par. [0030] or "updated by the operator periodically" par. [0127] or "the plurality of transactions comprise transactions relating to a specified time period" Claim 94) 
    
        
            
                                
            
        
    

Claim 30, EXAMINER's Analysis: Claim 30 is rejected as being unpatentable over METAIREAU and KAMATH. Claim 30 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU discloses the claimed subject matter of claim 30 as follows and as explained below.
Regarding and as per CLAIM 30, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 30 ¶ 2 • wherein the computer network further comprises an administrative authority server computer system within which at least the first client has an account defining a real balance of monetary value, Reference (METAIREAU: discloses e.g. "transfer of monetary value between an account associated with the first telecommunications network and an account associated with the trusted third party intermediary server" Abstract, pars. [0008], [0010], [0039], [0047]) 
• 30 ¶ 3 • wherein the balance of monetary value represented by the set of data in the transaction server computer system mirrors the real balance of monetary value; and Reference (METAIREAU: discloses e.g. "credit sufficient" Abstract, pars. [0008], [0039], [0046], [0153] or "eNIC: e-Money system which holds the balance from which the value is transferred" par. [0348] or "e-Money system where the subscriber balance is attached" par. [0346] or "an account holding a representation of monetary value which can be charged typically electronically (for example using a linked payment instrument e.g. credit card), and, once charged with a certain value, can be used to make e-payments which are deducted from the account balance" par. [0032] or "account balance" par. [0085] and e.g "transfer of monetary value" Abstract, pars. [0008], [0010], [0012], [0039], [0047], [0049] and e.g. "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010] or "the transaction instruction message to a third party server to effect transfer of monetary value between an account associated with the first user and an account associated with the second user" par. [0012] and "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049] and e.g. "value to be debited [] preferably, may be reserved against the account, and only debited later once a defined stage of the transaction has been reached, preferably, once the recipient credit value has been successfully credited to the recipient" par. [0018] and e.g. "transfer of monetary value between an account associated with the first telecommunications network and an account associated with the trusted third party intermediary server" Abstract, pars. [0008], [0010], [0039], [0047]) 
• 30 ¶ 4 • wherein the computer network comprises: (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 30.) Reference (METAIREAU: discloses e.g. "first and second telecommunications networks" Abstract, pars. [0008], [0010], [0015], [0039], [0046]-[0048], [0151] or "a plurality of telecommunications networks" Abstract, pars. [0008], [0039], [0046], [0156]) 
• 30 ¶ 5 • a plurality of first secure tunnels, each of which connects one of the clients to the transaction server computer system for passing the requests from the second clients to the transaction server computer system; Reference (METAIREAU: discloses e.g. "[t]he Customer Care station is linked to the HomeSend server either through [] the HTTPS protocol" par. [0333] or "the NIC client will open HTTPS connections with the HomeSend server and HomeSend opens HTTPS connections with the receiver operator NIC" par. [0351] or "[h]TML Human web interface between Operator's Customer over customer care and the HomeSend Web care HTTPs Application Server. requests Multi-language supported (Unicode character code set), Supported browsers: Internet Explorer, Firefox 2[; h]TML Human web interface between Operator's Roaming & over roaming service administration and the remittance HTTPs HomeSend Web Application Server" par. [0287]) 
• 30 ¶ 6 • at least one second secure tunnel, which connects the transaction server computer system to the administrative authority server computer system for mirroring the real balance of monetary value at the administrative authority server computer system and the balance represented by the set of data at the transaction server computer system. Reference (METAIREAU: discloses e.g. "[t]he Customer Care station is linked to the HomeSend server either through [] the HTTPS protocol" par. [0333] or "the NIC client will open HTTPS connections with the HomeSend server and HomeSend opens HTTPS connections with the receiver operator NIC" par. [0351] or "[h]TML Human web interface between Operator's Customer over customer care and the HomeSend Web care HTTPs Application Server. requests Multi-language supported (Unicode character code set), Supported browsers: Internet Explorer, Firefox 2[; h]TML Human web interface between Operator's Roaming & over roaming service administration and the remittance HTTPs HomeSend Web Application Server" par. [0287]) 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over METAIREAU in view of KAMATH in further view of U.S. Patent Application Publication No. US 2003/0154112 A1 of Neiman, Steven et al., (hereinafter "NEIMAN"). 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over METAIREAU and KAMATH and NEIMAN. Claim 21 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, the combined disclosures and teachings of METAIREAU and NEIMAN taken together render obvious the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 21 ¶ 2 • wherein the transaction server computer system is configured to: See Prior Comment(s) at Claim 16 Par. 7; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 21.) Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 21 ¶ 3 • determine, upon reservation of the first or second subset of data for one of the requests, if an envisaged update of the reserved subset of data in response to that request would cause the sub-balance of the reserved subset of data to become negative; Reference (METAIREAU: discloses "verifying that the first user has access to credit sufficient to effect the transfer" pars. [0008], [0039] or "verify that the first user has access to credit sufficient to effect the transfer" par. [0046] or "verifying 4114 in the first telecommunications network that the first user has access to credit sufficient to effect the transfer" par. [0153] and "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) (METAIREAU: doesn't expressly and explicitly recite to become negative; --- however NEIMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "if there is an insufficient amount of resources to fulfill [] request[] 2007-1 [], the unallocated resources may be divided (i.e., temporarily allocated) by fulfilling the request 2007-1 (up to the number of unallocated resources) of the user 20-1 that is willing to be charged the most for use of the resources" par. [0087]), [See Remarks Below] 
With respect to above-noted claimed element "to become negative" which is disclosed by NEIMAN: the teachings and/or suggestions within the disclosure of METAIREAU thus far relied upon fails to record within its descriptions an explicit and express recital of to become negative as required by the claim being considered. Nonetheless, herein relied upon are portions of the disclosure of NEIMAN which sufficiently teaches the feature apposite to the claimed invention as commented about above with reference(s) to exemplary disclosures within NEIMAN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of METAIREAU by adding or substituting the feature to become negative as taught and/or suggested by NEIMAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of METAIREAU with these above-described teachings of "to become negative" sufficiently taught, suggested, and/or disclosed in NEIMAN because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "systems and methods for reserving and allocating computing resources of a computing system". (NEIMAN: par. [0002]). 
• 21 ¶ 4 • if it is determined that the sub-balance of the reserved subset of data would become negative : (METAIREAU and NEIMAN disclose or teach and/or suggest this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 21.) Reference (METAIREAU: discloses "verifying that the first user has access to credit sufficient to effect the transfer" pars. [0008], [0039] or "verify that the first user has access to credit sufficient to effect the transfer" par. [0046] or "verifying 4114 in the first telecommunications network that the first user has access to credit sufficient to effect the transfer" par. [0153] and "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039]); (METAIREAU: doesn't expressly and explicitly recite become negative --- however NEIMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "if there is an insufficient amount of resources to fulfill [] request[] 2007-1 [], the unallocated resources may be divided (i.e., temporarily allocated) by fulfilling the request 2007-1 (up to the number of unallocated resources) of the user 20-1 that is willing to be charged the most for use of the resources" par. [0087]) 
• 21 ¶ 5 • divide the request into a first set of a plurality of sub-requests, Reference (METAIREAU: doesn't expressly and explicitly recite divide the request into a first set of...a plurality of sub-requests, --- however NEIMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "if there is an insufficient amount of resources to fulfill [] request[] 2007-1 [], the unallocated resources may be divided (i.e., temporarily allocated) by fulfilling the request 2007-1 (up to the number of unallocated resources) of the user 20-1 that is willing to be charged the most for use of the resources" par. [0087]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "divide the request" and [2] "a first set of a plurality of sub-requests" which are disclosed by NEIMAN: the teachings and/or suggestions within the disclosure of METAIREAU thus far relied upon does not mention within its explanations the reciting explicitly and expressly of [1] "divide the request" and [2] "a first set of a plurality of sub-requests" as recited in the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of NEIMAN which sufficiently teaches the features applicable to the claimed invention as pointed out above with citation(s) to exemplary disclosures within NEIMAN that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of METAIREAU by adding or substituting the features [1] "divide the request" and [2] "a first set of a plurality of sub-requests" as taught and/or suggested by NEIMAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of METAIREAU with these above-described teachings of [1] "divide the request" and [2] "a first set of a plurality of sub-requests" sufficiently taught, suggested, and/or disclosed in NEIMAN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "systems and methods for reserving and allocating computing resources of a computing system". (NEIMAN: par. [0002]). 
• 21 ¶ 6 • reserve the second subset of data, and Reference (METAIREAU: discloses "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "an aggregated accounting packet for a plurality of transactions" Abstract, pars. [0008], [0015], [0039] "to effect transfer of monetary value between an account" pars. [0008], [0039]) 
• 21 ¶ 7 • update the first and second subsets of data simultaneously in accordance with the plurality of sub-requests. Reference (METAIREAU: discloses e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886]); (METAIREAU: doesn't expressly and explicitly recite in accordance with the plurality of sub-requests. --- however NEIMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "if there is an insufficient amount of resources to fulfill [] request[] 2007-1 [], the unallocated resources may be divided (i.e., temporarily allocated) by fulfilling the request 2007-1 (up to the number of unallocated resources) of the user 20-1 that is willing to be charged the most for use of the resources" par. [0087]), [See Remarks Below] 
With respect to above-noted claimed element "in accordance with the plurality of sub-requests" which is disclosed by NEIMAN: the teachings and/or suggestions within the disclosure of METAIREAU thus far relied upon does not record within its explanations an explicit and express recital of in accordance with the plurality of sub-requests as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of NEIMAN which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within NEIMAN that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of METAIREAU by adding or substituting the feature in accordance with the plurality of sub-requests as taught and/or suggested by NEIMAN, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of METAIREAU with these above-described teachings of "in accordance with the plurality of sub-requests" sufficiently taught, suggested, and/or disclosed in NEIMAN because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of having "systems and methods for reserving and allocating computing resources of a computing system". (NEIMAN: par. [0002]). 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over METAIREAU and KAMATH and NEIMAN. Claim 22 is a dependent claim that directly depends upon parent claim 16, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 16, METAIREAU and NEIMAN disclose and render obvious as previously combined the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the system according to claim 16, See Prior Comment(s) at Claim 19 Par. 1; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon.) Reference (METAIREAU: discloses "a system for processing a transaction" par. [0039]) 
• 22 ¶ 2 • wherein the transaction server computer system is configured to: See Prior Comment(s) at Claim 16 Par. 7; (METAIREAU discloses or teaches and/or suggests this limitation as noted in parent claim 16 and/or in one or more previous claims dependent thereon and/or above in this claim 22.) Reference (METAIREAU: discloses "central remittance server 106" pars. [0081], [0085] or "processing server hub comprises a transaction processing server coupled to a database server[; b]ackup transaction processing and database servers may also be provided" par. [0042] or "intermediary server" Abstract, pars. [0008], [0010], [0039], [0046]-[0047], [0156] or "accounting server" Abstract, pars. [0008]-[0011], [0015], [0039], [0047]-[0049]) 
• 22 ¶ 3 • determine the sub-balances of a plurality of subsets of data in response to receipt of one of the requests; Reference (METAIREAU: discloses e.g. "aggregating transaction information from a plurality of transactions involving the network to determine aggregate transaction information relating to the network" pars. [0029], [0041], Claims 92, 107 or " if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process [] The term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010] and e.g. "transaction request" Abstract, pars. [0008], [0016], [0022], [0029], [0036], [0038]-[0041], [0044]-[0046], [0118], [0152], [0154], Claims 66, 74, 82, 92, 102-107 or "payments may be collected and credited via a monthly billing system" par. [0085]) 
• 22 ¶ 4 • simultaneously reserve a number of subsets of data large defining sub-balances enough for the accumulated sub-balances of the reserved subsets of data to be at least as large as the amount of monetary value represented by the data requested to be transferred; Reference (METAIREAU: discloses "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "aggregate transaction information preferably comprises an aggregate transaction value relating to the plurality of transactions" par. [0029] or "the total value of transactions from the plurality of transactions sent from the network" par. [0030], Claim 93) 
• 22 ¶ 5 • divide the request into a second set of sub-requests, the number of sub-requests in the second set of sub-requests being equal to the number of reserved subsets of data; Reference (METAIREAU: discloses e.g. "aggregating transaction information from a plurality of transactions involving the network to determine aggregate transaction information relating to the network" pars. [0029], [0041], Claims 92, 107 or " if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process [] The term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010]); (METAIREAU: doesn't expressly and explicitly recite the request --- however NEIMAN: clearly discloses, teaches, and/or suggests the feature -- e.g. "if there is an insufficient amount of resources to fulfill [] request[] 2007-1 [], the unallocated resources may be divided (i.e., temporarily allocated) by fulfilling the request 2007-1 (up to the number of unallocated resources) of the user 20-1 that is willing to be charged the most for use of the resources" par. [0087]), [See Remarks after Claim 21 Par. 5 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (METAIREAU: discloses as described previously in this paragraph) 
• 22 ¶ 6 • update the reserved subsets of data simultaneously in accordance with the second set of sub-requests. Reference (METAIREAU: discloses e.g. "debiting the reserved credit 4126 from an account associated with the first user in the first telecommunications network" par. [0158] or "[d]ebit: HomeSend confirms the debit on sender's account upon successful crediting to receiver's account" par. [0374] or "charge the reserved credit" par. [0733] or "[c]harge on Sender system" par. [0886] and "credit associated with the first user is reserved" Abstract or "value to be debited may either be debited from a subscriber account at this stage, or, more preferably, may be reserved against the account" par. [0018] or "reserve credit for the transaction associated with the first user" par. [0046] or "source network reserves debit amount" pars. [0090], [0108] or "[c]redit associated with the first user is then reserved in the first network for the transaction[; t]his [] may be implemented automatically in the first transaction processing system 4132 as part of the validation process for the transaction request" par. [0154] or "[r]eservation: HomeSend system reserves on sender's account the amount to be transferred." par. [0372] or "reserve on the sender account the amount to be transferred" par. [0731] or "[r]eserve Credit on Sender system" par. [0883] and e.g. "aggregating transaction information from a plurality of transactions involving the network to determine aggregate transaction information relating to the network" pars. [0029], [0041], Claims 92, 107 or " if accounting packets for a plurality of transactions are aggregated before being sent to the accounting server, this reduces the number of transactions that the accounting server has to process [] The term "accounting packet" as used herein [] is intended to encompass any data structure or collection of data suitable for holding accounting data, relating either to a single transaction, or to multiple (optionally but not necessarily aggregated) transactions[; t]hus, the accounting packet may be transmitted as a single data packet, as multiple data packets, or indeed in any suitable data transmission format" par. [0009] or "accounting packets may be aggregated or further aggregated (or otherwise processed), e.g. at the accounting server, and transfer of monetary value between relevant accounts may be effected based on such aggregated (or otherwise processed) data" par. [0010]) 
    
        
            
                                
            
        
    


Response to Arguments
Regarding prior art anticipation rejections under 35 U.S.C. § 102, the Applicant's arguments submitted January 15, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 15, 2020 (hereinafter "Non-Final Correspondence") have been fully considered. 
• The Applicant argued: 
"[] Metaireau fails to disclose or suggest all features required by claim 16, and thus an anticipation-based rejection of claim 16 remains to be established. 
"Metaireau fails to disclose or suggest [] features[]. 
"[N]ot only does Metaireau fail to disclose or suggest all features required by claim 16, but a person of ordinary skill in the art would hence not find any guidance or suggestion in Metaireau that could guide him to the system of claim 16 in an obvious manner. 
"Amended claim 16 is thus believed to be not anticipated nor unpatentable over Metaireau. 
"[] Applicant notes that the feature of dedicated first and second processing units enabling processing of handling of receipt of requests by the first processing unit, and simultaneous updating of the first and second subsets of data by the respective processor cores or CPUs of the second processing unit, are nowhere disclosed or suggested by the prior art of record, including by Metaireau or Kamath, either individually or in combination. Indeed, the concepts and feature of dividing the first client's set of data representing the balance of monetary value into first and second subsets to allow updating the first and second subsets simultaneously is not disclosed or suggested by Kamath. 
"[] Applicant respectfully submits that one of ordinary skill in the art would not have been motivated to modify Metaireau in view of Kamath to arrive at the features of claim 16 as a whole. 
"[M]odifications of Metaireau are clearly not suggested by Metaireau or Kamath, and could not have been arrived at in an obvious manner on the basis of the knowledge and capabilities of one of ordinary skill in the art. 
"Because Metaireau fails to disclose or suggest all features required by amended claim 16, an anticipation-based rejection of claim 16 remains to be established. 
"Claims 20 and 23-30 depend from claim 16 and incorporate the features recited therein. An anticipation-based rejection of claims 20 and 23-30 thus remains to be established due to their dependency from claim 15 as well as for their separately recited patentably distinct features. 
"[B]ecause the prior art of record, including Metaireau and Kamath, fails to disclose or suggest all features required by amended claim 16 and because one of ordinary skill in the art would not be motivated to modify the system of Metaireau in view of Kamath to arrive at the features of claim 16, claim 16 and claims 20 and 23-30 are also believed to be non-obvious over Metaireau or Metaireau in view of Kamath. " 
(REMARKS [as abridged], pp. 13-17). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted January 15, 2021 at REMARKS pp. 13-17 regarding rejections under 35 U.S.C. § 102 have been fully considered. Furthermore, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted January 15, 2021. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted January 15, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 15, 2020 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the September 15, 2020 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[T]he rejection of claim 18 is believed to have become moot. 
"[B]oth Metaireau and Kamath fail to disclose or suggest [] features. 
"So claim 19 is believed to be patentable over the prior art of record due to its dependency from claim 16 as well as for its separately recited patentably distinct features. 
"Claims 21 and 22 depend from claim 16 and incorporate all features recited therein. Neiman is relied on in the rejection of claims 21 and 22. But Neiman fails to remedy the above-noted deficiencies of Metaireau. 
"An obviousness-based rejection for claim 21 and 22 thus remains to be established due to their dependency from claim 16 as well as for their separately recited patentably distinct features. " 
(REMARKS, p. 18). 
Respectively nonetheless, the above-quoted arguments submitted January 15, 2021 at REMARKS p. 18 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20150302384 A1 by Aadi; Rajesh K. et al. discloses Systems and Methods for Charge Splitting.
USPGPub No. US 20100057502 A1 by Arguelles; Shelley et al. discloses SYSTEM AND METHOD FOR EMERGENCY TRACKING.
USPGPub No. US 20150277964 A1 by Atkins; Michael Clay discloses SYSTEMS AND METHODS FOR THROTTLING TRANSACTION PROCESSING BASED ON CONSTRAINED SUB-SYSTEMS.
USPAT No. US 6122639 A to Babu; Vidya et al. discloses Network device information collection and change detection.
USPGPub No. US 20170212731 A1 by BECK; ERIC C. et al. discloses SYSTEMS AND METHODS FOR VISUAL DATA MANAGEMENT.
USPGPub No. US 20160191509 A1 by BESTLER; Caitlin et al. discloses Methods and Systems for Key Sharding of Objects Stored in Distributed Storage System.
USPGPub No. US 20130144783 A1 by Bishop; Fred discloses SYSTEM AND METHOD FOR A SUPPLIER TO SUPPLIER PAYMENT SYSTEM TO PROCESS A TRANSACTION.
USPGPub No. US 20140180790 A1 by Boal; Steven R. discloses RECOMMENDATION OF ELECTRONIC OFFERS BASED ON UNIVERSAL SCORING FUNCTIONS.
USPAT No. US 6578068 B1 to Bowman-Amuah; Michel K. discloses Load balancer in environment services patterns.
USPAT No. US 6571282 B1 to Bowman-Amuah; Michel K. discloses Block-based communication in a communication services patterns environment.
USPAT No. US 6067313 A to Cafarella; John H. et al. discloses Wireless communications system for transmitting and receiving data with increased data rates and robustness.
USPAT No. US 6212526 B1 to Chaudhuri; Surajit et al. discloses Method for apparatus for efficient mining of classification models from databases.
USPGPub No. US 20110246434 A1 by Cheenath; Manoj et al. discloses METHODS AND SYSTEMS FOR BULK UPLOADING OF DATA IN AN ON-DEMAND SERVICE ENVIRONMENT.
USPGPub No. US 20040133622 A1 by Clubb, Ian James et al. discloses System and method for revenue and authorization management.

USPGPub No. US 20120290478 A1 by Crofts; Paul M. et al. discloses CLOUD ENABLED PAYMENT PROCESSING SYSTEM AND METHOD.
USPAT No. US 6073218 A to DeKoning; Rodney A. et al. discloses Methods and apparatus for coordinating shared multiple raid controller access to common storage devices.
USPAT No. US 6098881 A to DeLand, Jr.; Robert S. et al. discloses Magnetic stripe card verification system.
USPGPub No. US 20100153451 A1 by Delia; Wayne M. et al. discloses Multifactor authentication with changing unique values.
USPGPub No. US 20100153740 A1 by Dodgson; David discloses DATA RECOVERY USING ERROR STRIP IDENTIFIERS.
USPGPub No. US 20120316961 A1 by Evans; Richard A. et al. discloses Systems and Methods for Lossless Compression of Data and High Speed Manipulation Thereof.
USPGPub No. US 20170199922 A1 by Gardner; Raymond L. et al. discloses SYSTEM AND METHOD FOR MANAGING DATA AND UPDATES TO A DATABASE STRUCTURE.
USPAT No. US 7231376 B1 to Gurtuna; Filiz et al. discloses Method for high-level parallelization of large scale QP optimization problems.
USPGPub No. US 20100293108 A1 by Gurvitch; Sam et al. discloses Automated Practice Management System.
USPAT No. US 6088511 A to Hardwick; Jonathan C. discloses Nested parallel 2D Delaunay triangulation method.
USPGPub No. US 20140006297 A1 by Hogg; Jason J. et al. discloses SYSTEMS AND METHODS FOR TRANSFERRING VALUE VIA A SOCIAL NETWORK.
USPGPub No. US 20140006283 A1 by Hogg; Jason J. et al. discloses SYSTEMS AND METHODS FOR MANAGING MULTIPLE IDENTIFIERS.
USPGPub No. US 20150363603 A1 by Hsu; Debbie et al. discloses Dynamic Filtering and Precision Alteration of Query Responses Responsive to Request Load.
USPGPub No. US 20100312814 A1 by Jensen; Daniel et al. discloses Intelligent information dissemination.
USPGPub No. US 20140250054 A1 by Jones; William C. discloses Methods and Systems for Calculating and Retrieving Analytic Data.

USPAT No. US 5793846 A to Katz; Ronald A. discloses Telephonic-interface game control system.
USPGPub No. US 20030140007 A1 by Kramer, Glenn A. et al. discloses Third party value acquisition for electronic transaction settlement over a network.
USPAT No. US 6216139 B1 to Listou; Robert discloses Integrated dialog box for rapidly altering presentation of parametric text data objects on a computer display.
USPAT No. US 10248964 B1 to Neemann; Trey et al. discloses System and method for rewards redemption.
USPAT No. US 7246035 B1 to Palit; Charles D. discloses Multi-frame sampling system and method for statistical analysis.
USPGPub No. US 20030182230 A1 by Pessin, Zachary discloses Apparatus and method of a distributed capital system.
USPGPub No. US 20190156338 A1 by Salama; Hisham I. et al. discloses SYSTEMS AND METHODS FOR PROVIDING TOKENIZED TRANSACTIONS ACCOUNTS.
USPAT No. US 6196466 B1 to Schuessler; Frederick discloses Data compression method using multiple base number systems.
USPAT No. US 6038647 A to Shimizu; Masayuki discloses Cache memory device and method for providing concurrent independent multiple accesses to different subsets within the device.
USPAT No. US 6055539 A to Singh; Vineet et al. discloses Method to reduce I/O for hierarchical data partitioning methods.
USPGPub No. US 20110119119 A1 by Sosikian; Raffi discloses ADVERTISER INVOICING SYSTEM.
USPGPub No. US 20040073530 A1 by Stringer-Calvert, David et al. discloses Information management via delegated control.
USPAT No. US 6084688 A to Stumbo; Nan M. et al. discloses Network print server with page-parallel decomposing.
USPGPub No. US 20110022812 A1 by van der Linden; Rob et al. discloses SYSTEMS AND METHODS FOR ESTABLISHING A CLOUD BRIDGE BETWEEN VIRTUAL STORAGE RESOURCES.

USPAT No. US 6233286 B1 to Wei; Lee-Fang discloses Path-oriented decoder using refined receiver trellis diagram.
USPGPub No. US 20130282542 A1 by White; Kathryn J. discloses METHOD, APPARATUS AND SYSTEM FOR RETRIEVING FINANCIAL DATA.
USPGPub No. US 20080109493 A1 by Zaifman; Arthur et al. discloses METHOD AND APPARATUS FOR MANAGING HIERARCHICAL COLLECTIONS OF DATA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/23/2021